Exhibit 10.1
Execution Copy
AFFINITY AGREEMENT
     This Affinity Agreement (this “Agreement”) is made effective as of the 30th
day of June, 2010 (the “Effective Date”), by and among UniGroup, Inc.
(“UniGroup”), a Missouri corporation, on the one hand, and Vanliner Insurance
Company, a Missouri domiciled insurance company, TransProtection Service
Company, a Missouri insurance agency (with Vanliner Insurance Company and
TransProtection Service Company collectively referred to herein as the “Vanliner
Companies”), and National Interstate Insurance Company (“National Interstate”),
an Ohio domiciled insurance company, on the other hand.
WHEREAS, UniGroup is the ultimate parent company of Mayflower Transit, LLC
(“Mayflower”) and United Van Lines, LLC (“United”, with Mayflower and United
collectively referred to herein as the “Van Lines”); and
WHEREAS, the Vanliner Companies are in the business of selling, underwriting,
marketing and administering property and casualty insurance policies and related
insurance coverages for the moving and storage and specialty products
transportation industries in the United States; and
WHEREAS, pursuant to a Purchase Agreement (the “Purchase Agreement”) dated as of
April 26, 2010, by and among UniGroup, National Interstate and National
Interstate Corporation, (i) National Interstate agreed to acquire, and UniGroup
agreed to sell, all of the issued and outstanding capital stock of Vanliner
Group, Inc., which is the parent company of the Vanliner Companies and
(ii) National Interstate Corporation agreed to acquire, and UniGroup agreed to
sell, the Owned IT Assets (as defined in the Purchase Agreement) (collectively,
the “Transaction”); and
WHEREAS, UniGroup and the Vanliner Companies desire to establish an affinity
relationship whereby, subject to the terms and conditions set forth herein,
(a) UniGroup will agree to endorse and designate the Vanliner Companies as its
exclusively-endorsed insurance provider for commercial property and casualty and
workers’ compensation insurance policies and insurance coverages of the type
offered and sold by the Vanliner Companies as of the date hereof (the “Vanliner
Products”) to independent agents of the Van Lines (the “Van Lines Agents”) and
independent owner-operators that are qualified to handle shipments under the Van
Lines’ authority (the “Independent Owner-Operators”), in each case, with respect
to the United States domestic interstate household goods and commercial moving
and storage business of UniGroup (the “U.S. M&S Business”), and (b) UniGroup
will agree not to endorse or promote any other insurance agent or carrier with
respect to the Vanliner Products offered to the Van Lines Agents in connection
with the U.S. M&S Business; and
WHEREAS, pursuant to the Purchase Agreement and subject to the terms, conditions
and exceptions set forth therein, UniGroup has agreed, for a period of five
(5) years following the Closing Date, not to directly or indirectly engage in
the Competing Business (as defined in the Purchase Agreement); and

1



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the terms of a Trademark License Agreement (the “License
Agreement”) dated as of the date hereof, UniGroup and the Van Lines have agreed
to provide National Interstate and the Vanliner Companies a royalty free,
non-transferable, irrevocable license to use, solely for the purposes described
in such License Agreement, and subject to the terms, conditions and restrictions
set forth therein, the “UniGroup”, “Mayflower” and “United” images and logos in
the Vanliner Companies’ advertising, marketing and sales documents during the
term of this Agreement, in each case, in accordance with and subject to the
terms and conditions of the License Agreement;
WHEREAS, pursuant to the terms of a Transition Services Agreement (the
“Transition Services Agreement”) dated as of the date hereof, UniGroup has
agreed to provide the Vanliner Companies certain services specified therein in
accordance with and subject to the terms and conditions of the Transition
Services Agreement; and
WHEREAS, the parties wish to memorialize an ongoing affinity relationship by
entering into this Agreement.
NOW THEREFORE, in consideration of the Transaction, the promises and mutual
covenants herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, UniGroup, the Vanliner Companies
and National Interstate hereby agree as follows:
1. DEFINITIONS. Unless otherwise defined in this Agreement, capitalized terms
used herein shall have the meanings specified in the Purchase Agreement. As used
in this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and the plural forms of
the terms defined):
“Customer Service Standards” means the agreed upon service standards set forth
in Exhibit A of this Agreement applicable to the sale, service and
administration of the Vanliner Products by the Vanliner Companies to the Van
Lines Agents.
“Vanliner’s Designated Representative” means the person or persons that the
Vanliner Companies designate from time to time as the individual(s) to receive
insurance inquiries of the Van Lines Agents.
2. DESIGNATED EXCLUSIVELY-ENDORSED INSURANCE PROVIDER. UniGroup hereby
designates and endorses the Vanliner Companies as its exclusively-endorsed
insurance provider (the “Designated Exclusively-Endorsed Insurance Provider”) of
Vanliner Products to all Van Lines Agents with respect to the U.S. M&S Business
(the “Endorsement”). Pursuant to this Endorsement, UniGroup agrees to the
following during the term of this Agreement:
     (a) Notifying Agents and Independent Owner-Operators. No later than fifteen
(15) Business Days following the date hereof and at least once during each six
(6)-month period thereafter, UniGroup agrees to inform the Van Lines Agents in
writing that the Vanliner Companies are the Designated Exclusively-Endorsed
Insurance Provider of

2



--------------------------------------------------------------------------------



 



Vanliner Products with respect to the U.S. M&S Business. Additionally, with
respect to new Van Lines Agents, UniGroup agrees to inform such Van Lines Agents
in writing, as part of the standard information package provided to new Van
Lines Agents, that the Vanliner Companies are the Designated
Exclusively-Endorsed Insurance Provider of Vanliner Products with respect to the
U.S. M&S Business. In addition, if and to the extent UniGroup or the Van Lines
provide any written or electronic newsletter, announcement or other publication
to any Independent Owner-Operators, UniGroup shall, or shall cause the Van Lines
to, at least once during each six (6) month period, use such publications to
inform such Independent Owner-Operators that the Vanliner Companies are the
Designated Exclusively-Endorsed Insurance Provider of the Vanliner Products with
respect to the U.S. M&S Business.
     (b) Agents and Owner-Operators Seeking Insurance Information. UniGroup
agrees that when a Van Lines Agent or an Independent Owner-Operator asks or
otherwise seeks information on insurance placement for Vanliner Products from
UniGroup, UniGroup will direct such Van Lines Agent or Independent
Owner-Operator to contact Vanliner’s Designated Representative.
     (c) Participation in Events and Meetings. UniGroup agrees that the Vanliner
Companies, at their own cost and discretion (which costs charged by UniGroup
shall be determined in substantially the same manner as such costs have
historically been determined by UniGroup for such participation, including by
allowing historically consistent discounts to the amount of fees charged to the
Vanliner Companies), shall be permitted to participate as the exclusive vendor
of Vanliner Products in the following Van Lines Agents events (in each case, to
the same extent the Vanliner Companies were historically permitted to
participate, e.g., the Vanliner Companies will generally be permitted to
participate in social events held during such events, but the Vanliner Companies
will not be permitted to participate in any business or other shareholder
sessions):
     (i) the Annual Convention;
     (ii) the Annual Learning Conference;
     (iii) the District Shareholder Meetings; and
     (iv) the Annual Shareholder Meeting.
UniGroup shall use its commercially reasonable efforts to notify the Vanliner
Companies of such events in writing at least sixty (60) days in advance thereof
or, if such sixty (60) day notice period is impracticable given the timing of
the scheduling of any such event, with as much prior notice as is reasonably
practicable, but in no event less than fourteen (14) days prior to the date of
such event.
     (d) Posting Information on UniGroup Website. UniGroup agrees that, to the
extent UniGroup maintains an internet website that may be accessed by Van Lines
Agents, UniGroup will (i) include a hyperlink on its website to the Vanliner
Companies’

3



--------------------------------------------------------------------------------



 



website (with any disclaimers required by applicable Law or that are deemed
appropriate by UniGroup in its reasonable discretion) and (ii) provide the
Vanliner Companies with an opportunity to submit other information regarding the
Vanliner Products for posting on UniGroup’s website; provided that UniGroup
shall have the sole discretion to determine whether to post such other
information as submitted by the Vanliner Companies. If UniGroup determines not
to post on its website such other information as submitted by the Vanliner
Companies, UniGroup shall cooperate in good faith with the Vanliner Companies’
efforts to revise and re-submit such information in a manner and format that is
acceptable to UniGroup for posting on its website.
     (e) Quarterly Reports. Subject to applicable Law and UniGroup’s applicable
privacy policies (which privacy policies the parties acknowledge may be amended
or otherwise changed by UniGroup at any time and from time to time in its sole
discretion; provided that such amendments or changes are not made in bad faith
for the purpose of prohibiting or restricting the performance by UniGroup of its
obligations hereunder), UniGroup agrees that, within fifteen (15) Business Days
following the closing of each calendar quarter, it will give Vanliner’s
Designated Representative a written notice of the business name, contact name
and updated contact information (e.g., mailing address, phone number and email
address) for each then current Van Lines Agent and each then current Independent
Owner-Operator; provided that, with regard to any such Independent
Owner-Operators, the obligations of this Section 2(e) shall cease in the event
that the Vanliner Companies cease to offer specialized insurance policies and
insurance coverage to such Independent Owner-Operators.
     (f) Submissions for Publications. UniGroup shall allow the Vanliner
Companies to purchase advertising space and submit articles to be considered for
inclusion in newsletters, announcements and other publications that UniGroup
sends or provides to the Van Lines Agents. Any advertising space or rights
purchased by the Vanliner Companies shall be at rates determined in a manner
substantially similar to the manner in which such rates historically have been
determined by UniGroup (for the Vanliner Companies) for similar space,
impressions and duration.
     (g) Exclusive Endorsement. Subject to the programs described in
Schedule 5.11(b)(v) of the Purchase Agreement, UniGroup agrees, during the term
of this Agreement, that it shall not endorse or promote any other insurance
agent or insurance carrier with respect to the Vanliner Products for the Van
Lines Agents or the Independent Owner-Operators with respect to the U.S. M&S
Business. Nothing in this Agreement shall (i) prevent UniGroup or the Van Lines
from endorsing other insurance agents or insurance carriers with respect to
insurance products other than the Vanliner Products or with respect to UniGroup
businesses other than the U.S. M&S Business or (ii) require that UniGroup take
any action with respect to the Endorsement other than as expressly contemplated
by the terms of this Agreement.
     (h) TSA Services. UniGroup agrees to provide, among other services, certain
invoicing services to the Vanliner Companies in accordance with and subject to
the terms and conditions of the Transition Services Agreement.

4



--------------------------------------------------------------------------------



 



     (i) Independent Parties. The parties acknowledge and agree that the
insurance purchasing decisions of the Van Lines Agents and the Independent
Owner-Operators are not subject to the control of UniGroup or the Van Lines.
     (j) Audit and Inspection Rights. No more than twice during any twelve
(12) month period, and upon giving at least five (5) Business Days’ prior
written notice, the Vanliner Companies, or their Representatives, will have the
right to audit, examine and copy during regular business hours, at the offices
of UniGroup, the books, records, statements, correspondence, reports, and other
documents directly related to, or otherwise necessary to evaluate, the
performance of UniGroup’s obligations under this Agreement, subject to the
confidentiality provisions contained in this Agreement. In the event any of the
Vanliner Companies exercise their inspection rights set forth herein, UniGroup
shall provide a reasonable work space for such audit, examination or copying,
cooperate fully and faithfully, and produce any and all materials reasonably
requested to be produced, subject to this Section 2(j) and the confidentiality
provisions contained in this Agreement. The expenses related to any such
inspections shall be borne by the Vanliner Companies; provided that upon any
breach by UniGroup of its obligations hereunder, the Vanliner Companies’
reasonable out of pocket expenses relating to such inspections shall be
reimbursed by UniGroup.
     (k) Compliance with Law. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall obligate or otherwise require
UniGroup to (and UniGroup shall not be obligated or otherwise required to cause
any of its Affiliates to) take any action that would reasonably be expected to
result in a violation of Law, including any applicable insurance Laws.
3. CUSTOMER SERVICE STANDARDS; VANLINER PRODUCTS.
     (a) Customer Service. During the term of this Agreement, the Vanliner
Companies agree to provide the Van Lines Agents with such services as are
reasonably necessary in connection with the offering, sale and administration of
the Vanliner Products, in each case, in accordance with the Customer Service
Standards. The Vanliner Companies agree that, within fifteen (15) Business Days
following the closing of each calendar quarter, it will provide UniGroup with a
report (the “Customer Service Report”) which describes in reasonable detail the
Vanliner Companies’ compliance or non-compliance, as the case may be, with the
Customer Service Standards.
     (b) Audit and Inspection Rights. No more than twice during any twelve
(12) month period, and upon giving at least five (5) Business Days’ prior
written notice, UniGroup, or its Representatives, will have the right to audit,
examine and copy during regular business hours, at the offices of any of the
Vanliner Companies, the books, records, statements, correspondence, reports, and
other documents directly related to, or otherwise necessary to evaluate, the
Vanliner Companies’ compliance with the Customer Service Standards or
performance of their other obligations under this Agreement, subject to the
confidentiality provisions contained in this Agreement. In the event UniGroup
exercises its inspection rights set forth herein, the Vanliner Companies shall
provide a

5



--------------------------------------------------------------------------------



 



reasonable work space for such audit, examination or copying, cooperate fully
and faithfully, and produce any and all materials reasonably requested to be
produced, subject to this Section 3(b) and the confidentiality provisions
contained in this Agreement. The expenses related to any such inspections shall
be borne by UniGroup; provided that upon any failure by the Vanliner Companies
to meet the Customer Service Standards, UniGroup’s reasonable out-of-pocket
expenses relating to such inspections shall be reimbursed by the Vanliner
Companies.
     (c) Notice Upon Product Discontinuance. The Vanliner Companies agree to
provide UniGroup with prompt written notice in the event that it makes a
determination to discontinue offering any of the Vanliner Products to the Van
Lines Agents with respect to the U.S. M&S Business.
     (d) Alternative Insurance Coverage. In the event that the Vanliner
Companies reject a policy application from a Van Lines Agent or Independent
Owner-Operator with respect to the U.S. M&S Business, National Interstate shall,
or shall cause the Vanliner Companies to, use commercially reasonable efforts to
assist such Van Lines Agent or Independent Owner-Operator in obtaining
alternative insurance coverages.
     (e) Loss Prevention/Loss Control Services. The Vanliner Companies agree to
provide the Van Lines Agents with loss prevention and loss control services at a
level that is similar in all material respects to the level historically
provided by the Vanliner Companies to the Van Lines Agents. Such services will
include, without limitation, on-site customer visits, customer risk assessments
and consultations, seminars, webinars, newsletters, video resources, discounted
products and materials and safety recognition programs. The cost of such
services may be included in the premiums charged to such Van Lines Agents.
4. CONFIDENTIALITY. UniGroup and its Affiliates, on the one hand, and the
Vanliner Companies, National Interstate and their respective Affiliates, on the
other hand, shall, and shall cause their respective Representatives to, maintain
in confidence, and not use to the detriment of the other party (including for
the purposes of competing with the other party or its Affiliates), any written,
oral or other information relating to or obtained from the other party or its
Affiliates, except that the foregoing requirements of this Section 4 shall not
apply to the extent that (i) any such information is or becomes generally
available to the public other than (A) in the case of the Vanliner Companies and
National Interstate, as a result of disclosure by UniGroup, its Affiliates or
any of its Representatives and (B) in the case of UniGroup, as a result of
disclosure by the Vanliner Companies, National Interstate or any of their
respective Affiliates or Representatives, (ii) any such information is required
by applicable Law, Governmental Order or a Governmental Authority to be
disclosed after prior notice that has been given to the other party, (iii) any
such information is to be disclosed in connection with any Action, or (iv) any
such information was or becomes available to such party on a non-confidential
basis and from a source (other than a party to this Agreement or any Affiliate
or Representative of such party) that is not bound by a confidentiality
agreement. Each of

6



--------------------------------------------------------------------------------



 



the parties hereto shall instruct its Affiliates and Representatives having
access to such information of such obligation of confidentiality.
5. TERM AND TERMINATION.
     (a) Term. Subject to the provisions of this Section 5, the term of this
Agreement shall commence on the Effective Date and shall remain in full force
and effect for five (5) years from the date hereof unless sooner terminated or
extended for an additional five (5) year-period until or unless this Agreement
is terminated in accordance with this Section 5.
     (b) Termination. Notwithstanding the foregoing, if any Customer Service
Report shows that the Vanliner Companies have failed to meet the Customer
Service Standards during the prior calendar quarter (any such Customer Service
Report being referred to herein as a “Non-Compliant Customer Service Report”),
the Vanliner Companies shall have thirty (30) days from the date of such
Non-Compliant Customer Service Report to give UniGroup a written action plan to
cure each deficiency identified in such Non-Compliant Customer Service Report
during the calendar quarter immediately following the period covered by the
Non-Compliant Customer Service Report. If the Customer Service Report for the
calendar quarter immediately following the period covered by the Non-Compliant
Customer Service Report reflects that each deficiency identified in the
Non-Compliant Customer Service Report was not cured by the Vanliner Companies,
then UniGroup may terminate this Agreement by providing thirty (30) days’ prior
written notice to the Vanliner Companies. Notwithstanding anything in this
Section 5(b) to the contrary, in no event shall UniGroup be permitted to
terminate this Agreement pursuant to this Section 5(b) prior to the second (2nd)
annual anniversary of the Effective Date.
     (c) Partial Termination. Notwithstanding anything in this Agreement to the
contrary, in the event that the Vanliner Companies discontinue offering any
Vanliner Products to the Van Lines Agents, UniGroup may terminate the
Endorsement with respect to such discontinued Vanliner Product by providing
thirty (30) days’ prior written notice to the Vanliner Companies.
     (d) No Waiver. No failure by UniGroup to exercise any right under this
Section 5 to terminate this Agreement or any portion of the Endorsement shall
constitute a waiver of such right, and such right shall be reserved for so long
as the conditions giving rise to such right exist.
6. NOTICES. All notices, instructions, requests, consents, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following

7



--------------------------------------------------------------------------------



 



addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6):

  (a)   if to UniGroup:         UniGroup, Inc.
One Premier Drive
Fenton, Missouri 63026
Attention: Chief Executive Officer
                 General Counsel
Facsimile: (636) 349-3945         with a copy to:         Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Brian J. Fahrney
                 Sean M. Carney
Facsimile: (312) 853-7036     (b)   if to the Vanliner Companies:        
National Interstate Insurance Company
c/o National Interstate Corporation
3250 Interstate Drive
Richfield, Ohio 44286
Attention: General Counsel         Facsimile: 330-659-8958         with a copy
to:         Thompson Hine LLP
127 Public Square, Suite 3900
Cleveland, Ohio 44114
Attention: April Miller Boise
Facsimile: (216) 566-5800

7. MISCELLANEOUS.
     (a) Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAW PRINCIPLES OF SUCH STATE TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

8



--------------------------------------------------------------------------------



 



     (b) Survival. Section 4 shall survive the termination of this Agreement.
     (c) Assignment. This Agreement may not be assigned by any party hereto
without the prior written consent of the other parties hereto. Any attempted
assignment in violation of this Section 7 shall be void. This Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
parties hereto and their permitted successors and assigns.
     (d) No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties to this Agreement and their permitted successors and assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
     (e) Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral in regard thereto.
     (f) Amendment and Waiver. No provision of this Agreement may be amended,
supplemented or modified except by a written instrument signed by all the
parties hereto. No waiver of compliance with any term or provision of this
Agreement shall be effective except by an instrument in writing. Failure to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof shall not be a waiver of such terms, covenants, or conditions. No waiver
or relinquishment of any right hereunder at any one time(s) shall be deemed a
waiver or relinquishment of such rights at any other time(s).
     (g) Submission to Jurisdiction. Each Party hereby irrevocably and
unconditionally:
     (i) submits for itself and its property in any Action arising out of or
relating to this Agreement, the transactions contemplated hereunder, the
formation, breach, termination or validity of this Agreement or the recognition
and enforcement of any judgment in respect of this Agreement, to the exclusive
jurisdiction of the courts of the State of New York sitting in the County of New
York, the court of the United States of America for the Southern District of New
York, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Action shall be
heard and determined in such New York courts or, to the extent permitted by law,
in such federal court;
     (ii) consents that any such Action may and shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;

9



--------------------------------------------------------------------------------



 



     (iii) agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address in accordance with Section 6; and
     (iv) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York.
     (h) Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to
Articles, Sections, paragraphs, Exhibits and Schedules are references to the
Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement unless
otherwise specified; (c) references to “$” shall mean U.S. dollars; (d) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limiting the generality of the foregoing,” unless otherwise
specified; (e) the word “or” shall not be exclusive; (f) the headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement; and (g) this Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
     (i) Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Affinity Agreement to be
executed with an Effective Date as first written above.

                              UniGroup, Inc.       Vanliner Insurance Company  
 
 
                            By:   /s/ Richard H. McClure       By:   /s/ Gale D.
Preston                          
 
  Print Name:   Richard H. McClure           Print Name:   Gale D. Preston    
 
  Its:   President           Its:   President    
 
                                            TransProtection Service Company    
 
                                            By:   /s/ Gale D. Preston          
                   
 
                  Print Name:   Gale D. Preston    
 
                  Its:   President    
 
                                            National Interstate Insurance
Company    
 
                                            By:   /s/ David W. Michelson        
                     
 
                  Print Name:   David W. Michelson    
 
                  Its:   President    

[signature page to Affinity Agreement]

11